         Case 1:19-cr-00091-DLC Document 107 Filed 09/16/21 Page 1 of 6




                                     ALEXEI SCHACHT
                                    ATTORNEY AT LAW
                                  123 WEST 94TH STREET
                                NEW YORK, NEW YORK 10025
                                    TEL: (646) 729-8180
                                    FAX: (212) 504-8341
                                   alexei@schachtlaw.net
                                    www.schachtlaw.net

                                                     September 16, 2021

BY ECF

The Honorable Denise L. Cote
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States of America v. Victor Rojas-Bascope, 19 Cr. 91 (DLC)


Dear Judge Cote:

       This Sentencing Submission is respectfully submitted on behalf of Victor Rojas-Bascope
(“Victor”, “Mr. Rojas” or “the defendant” herein) to aid the Court in determining the appropriate
sentence in this case.

       As the Submission discusses in detail, we believe that based upon all of the facts and
circumstances in the case a sentence primarily of 120 months, to be served concurrently with the 70-
month sentence he is already serving from his case in the Southern District of Florida, is fair,
reasonable and just.

THE KEY FACTS IN THIS CASE

        Victor Rojas pleaded guilty to being a member of a conspiracy, that lasted between about
2017 and 2019, to import cocaine into the United States. Victor’s brother Ruben Rojas-Bascope is
also charged in this case, but he is now living in Bolivia which does not currently extradite its
citizens to the United States.1 Victor already pleaded guilty and was sentenced to 70 months for

1
  The main reason for this is that former Bolivian President Gonzalo Sanchez de Lozada, a former
United States ally, is charged with committing genocide against indigenous people in Bolivia. He
now lives openly in the United States and the United States has refused to extradite him. Sanchez de
Lozada fled Bolivia after scandals involving mass murder sanctioned by him and corruption
allegations against him; current President Evo Morales was elected shortly afterward he fled.
         Case 1:19-cr-00091-DLC Document 107 Filed 09/16/21 Page 2 of 6
                                                                      The Honorable Denise L. Cote
                                                                                       Page 2 of 6
being a member of a conspiracy, along with his brothers Ruben Rojas-Bascope and Juan Rojas-
Bascope, to launder drug proceeds from about 2014 to 2019.
        Victor Rojas is now 50 years old. In the 20 years prior to his arrest he worked primarily as a
full-time parking garage attendant and garage manager, mainly in New York City. As discussed in the
Presentence Investigation Report (“PSI”), he has 6 older siblings, two of whom are Ruben and Juan.
        The way that Victor became involved in the drug and money laundering business is that his
older brother Ruben, who was already an experienced narco-trafficker, asked Victor (who lived in
the United States and worked legally), to help send money to Ruben in Bolivia. Victor agreed to do
this and using his own bank accounts in his own name primarily deposited drug proceeds belonging
to his older brother Ruben (or customers of his) and sent them by wire transfer to Ruben in Bolivia.
Victor’s brother Juan also participated in this same money-laundering conspiracy, the facts of which
formed the basis for the Miami case. In connection with the sentencing in Miami, the parties agreed,
and the Court found, that Victor had a minor role in that offense. The parties in Miami jointly
recommended (Exhibit A) that he be sentenced concurrently with the sentence in this case.
        Unknown to Victor, federal law enforcement officials in New York were investigating at the
same time that the Miami investigators were tailing Victor. The current New York case stems from a
scheme (described in the PSI) to try to sell 1500 kilograms to some informants. The initial impetus
for this New York case was that codefendant Percy Arturo Vasquez-Drew was a drug trafficker in
Bolivia who said to these informants that he had access to large supplies of cocaine. Vasquez-Drew
and other codefendants in Bolivia, including Ruben, were to supply the drugs. Plainly Victor had the
smallest role of all of the defendants discussed in the PSI. He was a parking garage attendant in New
York who worked for his older brother and foolishly agreed to launder drug money in his own
accounts in his own name. In other words, he was not a smart and sophisticated narco-trafficker but
was willingly and foolishly used by his brother to “do the dirty work” in New York and take the risk
of being arrested in the United States. And Victor did all of this for very little money, making a
thousand dollars here or $500 there running these criminal errands for Ruben.

        Indeed, it seems that Victor did not even know the scope of the crime that he was
committing. The evidence in the case includes recordings of many meetings, the key one of which in
Victor’s case was made in New York when he accepted the money from the informant to buy the
drug sample. In that recorded meeting, Victor asked the informant how much drugs he was buying
from the suppliers in Bolivia. Victor would never have done that had he known; he needed to be
told by the informant what the scope of the deal was as the actual co-conspirators did not see fit to
tell him. In any event, his role was to act as a messenger or mule or gopher. He was not a supplier
and had no ability to negotiate or even discuss prices or quantities. In short, his role was less than
Vasquez-Drew who received a ten-year sentence. Indeed, the Government essentially pointed out in
connection with Vasquez-Drew’s sentencing that Victor is less culpable Vasquez-Drew (see pages 3-5
of the Government letter that is docket entry 47).

          While Victor and his brothers and other co-conspirators were being investigated separately
by Miami and New York, agents from Miami approached Victor (see PSI paragraph 23 which
inaccurately captures these events) and told him that he was being investigated for drug money-
laundering. what happened next is extremely important and a main reason why the defendant
deserves the lowest possible sentence.
       The Miami agents allowed Victor to go to South America to try to convince his brother
         Case 1:19-cr-00091-DLC Document 107 Filed 09/16/21 Page 3 of 6
                                                                       The Honorable Denise L. Cote
                                                                                        Page 3 of 6
Ruben to cooperate and surrender. Victor attempted to do this but failed. However, he did return to
the United States and was then prosecuted in Miami and New York although he knew that he was
subject to arrest and prosecution. Indeed, Victor could have stayed in Bolivia, like Ruben, from
which he would never be extradited, at least for the foreseeable future.
        In any event, he returned and pleaded guilty in Miami and New York, accepting full
responsibility for his crimes. The Government in Miami attempted to get the New York prosecutors
to agree to a Rule 20 transfer, either to New York or Miami, but New York refused. I believe that
this was seen in Miami as an attempt to try to reach a fair outcome for Victor who tried to help the
Government and returned and did not flee. A Rule 20 transfer would have guaranteed him
concurrent time in the two cases and made him safety valve eligible.2 In the event, pursuant to the
PSI, the defendant's total offense level is 33 and he is in Criminal History Category II; therefore, the
defendant’s suggested sentencing guideline range is 188 to 235 months.

THE ESSENTIAL LAW REGARDING SENTENCING

       Courts are largely unlimited as to the source or kind of information they may consider in
sentencing a defendant so long as that information bears upon determining the proper sentence.
United States v. Carmona, 873 F.2d 569, 574 (2d Cir.1989); see also 18 U.S.C. § 3661; U.S.S.G. §
1B1.4. In that vein, courts are required to impose a “sufficient” sentence but “not [one] greater than
necessary” to comply with the sentencing purposes of punishment, deterrence, protecting the public
from further crimes of the defendant, and providing the defendant with needed educational,
medical, or other correctional treatment in the most effective manner. 18 U.S.C. § 3553 (a).

        In determining the minimally sufficient sentence, § 3553(a) further directs sentencing courts
to consider the following factors, among others:

       (a) The nature and circumstances of the offense and the history and characteristics of the
           defendant (§ 3553[a][1]);

       (b) The kinds of sentences available (§ 3553[a][3]);

       (c) The need to avoid unwarranted sentence disparities among defendants with similar
           records who have been found guilty of similar conduct (§ 3553[a][6]); and

       (d) The need to provide restitution to any victims of the offense. (§ 3553[a][7]).

         The directives of United States v. Booker, 543 U.S. 220 (2005) and § 3553(a) make clear
that courts should not uncritically apply the guidelines. Such an approach would be inconsistent with
the holdings of the merits majority in Booker, rejecting mandatory guideline sentences based on
judicial fact-finding, and the remedial majority in Booker, directing courts to consider all of the §
3353(a) factors, many of which the guidelines either reject or ignore. United States v. Ranum, 353
F. Supp. 2d 984, 985-86 (E.D. Wisc. Jan. 19, 2005)(Adelman, J.).

2
  The Government determined (and we agreed in the plea agreement) that even though all of
Victor’s crimes were committed at his brother’s behest and were quite similar in nature, that because
there was a temporal break between the acts that Victor committed, and since some of the other
players in the crimes differed, that safety valve was not applicable. See U.S.S.G. § 4A1.2.
         Case 1:19-cr-00091-DLC Document 107 Filed 09/16/21 Page 4 of 6
                                                                      The Honorable Denise L. Cote
                                                                                       Page 4 of 6


         Here, we ask the Court to begin its sentencing analysis by determining the appropriate
guideline range for the defendant considering his conduct. We ask that your Honor then compare
the defendant’s case to that of his already sentenced codefendant in the New York case and to
defendants in other cases. After determining the defendant’s advisory guideline level, comparing Mr.
Rojas’ case to other relevant defendants’ cases, the court must decide whether to sentence the
defendant to a non-Guidelines term of imprisonment. Judged by the appropriate legal standards, the
facts in this case justify a non-Guidelines sentence of 120 months. So we next turn to an analysis of
these factors.

ANALYSIS OF THE SENTENCING FACTORS UNDER 18 U.S.C. 3553(a)(1)

       (a)     The nature and circumstances of the offense and the history and characteristics of
               the defendant (§ 3553[a][1]):

        The defendant is guilty of serious criminal activity. But in this case he never actually
possessed, let alone, sold even one gram of illegal drugs. This fact ought to be considered in
sentencing. So too should the fact that Victor took direction from his older brother and did not
even know the full scope of the attempted crime until the informant told him. Victor had no
decision-making authority and he recruited no one else into the conspiracy. Victor really was a
money-laundering mule for his brother (the Miami case) who was later enlisted to participate in this
failed drug deal (the New York case). He did not have any source of drug supply himself and was
doing his money laundering on the side while working legally; his brother paid him little money to
take the huge risks that he did and now he finds himself here in an enormous amount of trouble.

         In this vein, the defendant has repeatedly expressed to me his remorse over committing
these crimes and tells me he hopes to return home as soon as possible to live out his life in
tranquility and domestic harmony. I trust he will tell your Honor in person about these same types
of feelings when he is sentenced.

       Victor has also told me how awful was his time in jail, in particular during the worst days of
the pandemic. He will also talk about this at sentence. Mr. Rojas certainly never again wants to
experience these horrors.

        (b)        The kinds of sentences available (§ 3553[a][3]):

       The Court must sentence the defendant to an additional term of prison.

       (c)     The need to avoid unwarranted sentence disparities among defendants with similar
               records who have been found guilty of similar conduct (§ 3553[a][6]):

       The Court must consider “the need to avoid unwarranted sentence disparities among
defendants with similar records who have been found guilty of similar conduct.” 18 U.S.C. §
3553(a)(6). “Before Booker, the then-mandatory Sentencing Guidelines effectively foreclosed any
consideration of this sentencing factor unless the Guidelines had not ‘adequately’ taken the
circumstances into consideration.” United States v. Doe, 412 F. Supp. 2d 87, 91 (D.D.C. 2006).
         Case 1:19-cr-00091-DLC Document 107 Filed 09/16/21 Page 5 of 6
                                                                       The Honorable Denise L. Cote
                                                                                        Page 5 of 6
        “Now that the Guidelines are advisory, however, judges are free—and perhaps required—to
take account of sentence disparities when devising a punishment for a particular offender.” Id.
(emphasis added), see also Kimbrough v. United States, 552 U.S. 85, 108 (2007) (“Section
3553(a)(6) directs district courts to consider the need to avoid unwarranted disparities—along with
other § 3553(a) factors—when imposing sentences.

       While all cases are different and all defendants within a case are different, this principle of
non-disparate sentencing is an important one and we believe that it should be invoked. A variance
down to 120 months is appropriate because the codefendant Vasquez-Drew received a 120-month
sentence and he was more or certainly no less culpable than my client. And a greater sentence for
Mr. Rojas would violate the concept that similarly situated defendants should be treated the same.
Indeed, if he were safety valve eligible my client should receive a lower sentence than Vasquez
Drew.

        I also ask that the principal of proportionate sentencing be invoked across cases. For
example, another judge in this District previously sentenced a long-term drug dealer who did not
receive a 5K motion to no jail time at all even though he had sold drugs for years. (See United
States v Bruce Rosenblum, 11 CR 674(NRB) (the transcript is attached as Exhibit B). Similarly, in
United States v. Jose Toro Naranjo, 18 CR 109 (NRB)(the transcript is attached as Exhibit C), the
defendant was convicted of two separate cases comparable to this one, in Miami and New York,
(which were combined under Rule 20 and he received safety valve treatment) and received a
sentence of 78 months.

       (d) The need to provide restitution to any victims of the offense. (§ 3553[a][7]):

       The PSI does not recommend that restitution be paid to any victims and we urge the Court
to adopt this finding.

THE DEFENDANT’S LIFE IN JAIL SO FAR
     The Court is aware of the horrendous conditions which inmates have had to suffer during the
COVID-19 pandemic. The defendant has told me that in the last two years he has suffered through
23-hours a day lockdowns and oftentimes constant isolation. This has caused him mental strain that
cannot be overstated.

        Because of conditions like these, judges in this District have acknowledged that the
conditions in jail during this COVID-19 pandemic constitute extreme punishment beyond what the
law requires and that the trauma experienced by an inmate as a result of pandemic-related isolation
and fear of infection in jail can be the basis for a lower sentence. See e.g., United States v. Matute,
16 Cr. 809(VM)(S.D.N.Y. Sept. 11, 2020). Indeed, this year courts in this district have granted
downward variances at sentencing on the basis of the harsh conditions at local detention facilities
both before and during the coronavirus pandemic. See, e.g., United States v. Paez Vazquez, 20 Cr.
28 (JPO) (sentence of time served, approximately six months, despite Guidelines range of 87 to 108
months, taking into account difficult conditions at the MCC during the COVID-19 pandemic);
United States v. Morgan, 19 Cr. 209 (RMB) (considering awful conditions at MDC before and
during COVID-19 pandemic and imposing sentence of time served, less than 15 months, where
stipulated Guidelines range was 33-41 months and actual applicable Guidelines range was 41-51
months); United States v. Casillas, 19 Cr. 863 (VSB) (S.D.N.Y. May 4, 2020) (time-served sentence
          Case 1:19-cr-00091-DLC Document 107 Filed 09/16/21 Page 6 of 6
                                                                          The Honorable Denise L. Cote
                                                                                           Page 6 of 6
of approximately five months where Guidelines range was 15-21 months, in part based on
conditions at MCC during the pandemic).

       We ask that your Honor consider in its sentence calculation the jail conditions through
which the defendant has suffered.
THE DEFENDANT’S PROSPECTS FOR THE FUTURE

         The defendant has a wonderful work ethic and history of legitimate employment. His family
testify to his love and support for and by his relatives. There is every reason to believe that he will be
able to be a productive member of Bolivian society once he is deported.

        Victor is also blessed to have the love and support of many members of his family (please
see the letters that will be submitted under separate cover) and this love and support will help to
ensure that he does not again get into trouble when he is released from jail. Victor has also sought to
make the most of his time in jail, although it has been difficult during the pandemic, but attached are
two programs in which he has participated in jail (Exhibit D).

        As mentioned above, Victor has suffered in jail. He has “learned his lesson” I believe, and
while I cannot guarantee the future he seems like he has a strong chance to not again be a recidivist.


CONCLUSION

        For all of the foregoing reasons we believe that a sentence of 120 months to be served
concurrently with his Miami case is fair, reasonable and appropriate in this case. Moreover,
additional punishment would hardly serve any of the purposes of sentencing. See 18 U.S.C. §
3553(a).

                                                         Respectfully submitted,


                                                         /s/ Alexei Schacht


                                                         Alexei Schacht

cc:     United States Attorney (by ECF)
